Response to Amendment
This action is responsive to the Amendment filed on 11/25/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 6, 8-9, 11, 13-20 are pending in the case.  Claims 1, 4, and 9 are independent claims. Claims 2, 5, 7, 10, 12 are canceled.

Priority
App 16344964, filed 04/25/2019 is a national stage entry of PCT/CN2017/118408, International Filing Date: 12/25/2017 claims foreign priority to 201611218463.0, filed 12/26/2016. Certified copy has been received on 04/25/2019.

Claim Objection
Claims 1, 4, 9 are objected to because they all recite “and the preset operation is set as a shape drawn a screen is a preset shape” which is believed to contain typographical errors. It is believed that the corrected limitation should read “and the preset operation is set as a shape drawn on a screen as a preset shape”. Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al. US 20150324959 A1, (hereinafter Furuichi) in view of Barrus et al. US 20170300183 A1, (hereinafter Barrus) in view of Scofield et al. US 20140302878 A1, (hereinafter Scofield).

As to independent claim 1, Furuichi teaches:
A method of interface filtering, the method comprising: 
receiving a selection instruction from a user, selecting a text information to be operated, and executing an operation to operate a page of the text information (First see Fig. 1 with [0034-0045].
Then see Fig. 2 with [0047-0049], these paragraphs essentially recite acquiring content from a server (S201), and based on if a preset checkbox is checked (S202) or if a preset time period condition is met (S203), then send the content to the filter generation process.
Then see Fig. 3 with [0051-0053] which explains what happens during the filter generation process. As explained in these paragraphs, the content is divided into a cloud of keywords such as in Fig. 6A-6B, a preset filter is applied to the cloud of keywords, and then the cloud of keywords is presented to the user for selection of additional keywords to add to the filter. Thus this teaches the claim limitation of selecting a text information (i.e., keyword) to be operated/applied to a page of content. 
Then see Fig. 2 again, where after user has selected which keyword to filter out of the content page, the process proceeds to Content Display Process S205. See Fig. 4 and Figs. 5A-5B with [0055], the content page is presented to the user, and depending on the current time, the content page is filtered with the user selected keywords from Fig. 3.); 
determining whether a specific piece of information is within the time period (See Fig. 4 step S221 with [0055] determine if content falls within a time period, if it does then perform filtering and display the content.);
redisplaying the page without the specific piece of information according to the time period of the hidden information set by the user if the specific piece of the information is within the time period (See [0052] Fig. 4 step S223 with [0055] display the filtered content. In regards to claimed “according to the time period …set by the user”, see [0044]).
Furuichi does not teach: calling a menu display option list including all operation functions of the text information when the operation is a preset operation, wherein the menu display option list comprises a function option of information hiding setting, and the preset operation Is set as a shape drawn a screen is a preset shape;
popping up a dialog box for setting hidden information when the function option of information hiding setting is selected;
setting a time period for information to be hidden in the dialogue box according to an instruction of the user, wherein the time period is defined by a start time stamp and an end time stamp; 
ReDisplaying the page without the specific piece of information according to the time period of the hidden information set by the user if the specific piece of the information is within the time period
saving the time period set for the hidden information. 
Barrus teaches:  receiving a selection instruction from a user, selecting a tab to be operated, and executing an operation to operate a browser of the tab (See [0024] – user selects a tab for a webpage by right clicking to open up a context menu [i.e., opening up the context menu is interpreted to be operating the page]); 
calling a menu display option list including all operation functions of the tab when the operation is a preset operation, wherein the menu display option list comprises a function option of information hiding setting (See Fig. 4 with [0024] a context menu is called [i.e., menu display option list], and its understood that context menus is preconfigured/preset by the operating system, and the context menus have plurality of options for user to select, and the paragraph further mentions that one of these options is a snooze option [i.e., function option of information hiding]), and the preset operation is set as a shape drawn a screen is a preset shape (See Fig. 4 the preset operation “snooze 450” has a preset i.e. preprogrammed shape of a rectangular form.);
popping up a dialog box for setting hidden information when the function option of information hiding setting is selected (See Fig. 4 with [0024] – “From that selection user interface, the user may choose to set a tab to dormant, or "snooze", for later.”, in other words from the opened context menu, the user chooses a snooze option. The paragraph further mentions “The user may snooze the tab until a trigger event occurs, such as a specific time, a physical location, another user is present, or a device with a better form factor is activated”, this refers to the dialogue box 450 opened in Fig. 4, thus the snooze box 450 is interpreted to be the popped up dialog box; the snooze box 450 have options for setting the snooze time [i.e., hidden information]);
setting a time period for information to be hidden in the dialogue box according to an instruction of the user(See [0024] set time period. See also Fig. 9 steps 904 and 906 with [0052] a time range [i.e., time period] is inputted by user and received by system, and the system stores it. See Fig. 4 which is the means to which user can input the time range 464, see [0045] for details.); 
determining whether a specific piece of information is within a time period (See [0036] – “The clock 290 may provide a time and date to the computing device 200. The clock 290 may be configured to provide a time to the electronic assistant module to determine whether a trigger time has occurred”, in other words system is able to determine that the current time [i.e., a time period] is outside of the user specified time range.);
redisplaying the browser according to the time period of the hidden information set by the user if the specific piece of the information is within the time period (See [0024] the tab is disappeared from the browser once user set the time, and the current time is outside of the range of the set time); and 
(See Fig. 12 step 1202 store a snooze profile containing condition and step 1206 for comparison). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Furuichi to include the method of allowing the user to configure settings to filter/snooze in real time as taught by Barrus. Motivation to do so would be for real time and dynamic filtering of information as needed by the user instead of preconfigured filtering. 
Furuichi as modified does not explicitly teach: wherein the time period is defined by a start time stamp and an end time stamp.
Scofield teaches: wherein the time period is defined by a start time stamp and an end time stamp (See Fig. 4B Specify Time range using gui 129b where the user specifies a start and end time [i.e., start and end time stamp], and see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Furuichi to include a time range that has start and end timestamps inputted by user as taught by Scofield. Motivation to do so would be for effective reminders for the user to continue an unfinished task. 

As to dependent claim 3, Furuichi as modified teaches all the limitations of claim 1 as cited above.
Furuichi does not explicitly teach: wherein the saving the time period set for the hidden information comprises: saving the start time stamp and the end time stamp set for the hidden information. 
Scofield further teaches: wherein the saving the time period set for the hidden information comprises: saving the start time stamp and the end time stamp set for the hidden information (See Fig. 4B Specify Time range using gui 129b where the user specifies a start and end time [i.e., start and end time stamp] and see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Furuichi to include a time range that has start and end timestamps inputted by user as taught by Scofield. Motivation to do so would be for effective reminders for the user to continue an unfinished task. 

As to independent claim 4, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 6, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 8, it is rejected under similar rationale as claim 3 as cited above.

As to independent claim 9, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 14, Furuichi as modified teaches all the limitations of claim 1 as cited above.
Furuichi as modified does not teach: directly calling a saved time period of the hidden information;

Barrus teaches: directly calling a saved time period of the hidden information (See [0026] – “The network services server 120 may have an online user account 122 for the user that maintains a roaming instance 124 of the electronic assistant module.”, which suggests logging in. See also Fig. 6 with [0048] – “An electronic assistant module of a computing device, such as a mobile communication device, may associate with an online user account for a network service (Block 602). The electronic assistant module may receive a generic constraint describing conditions for a trigger condition to be in effect for a tab snooze from the network service (Block 604).”, in other words the electronic assistant module of the user’s computing device is configured to log in to a user account on a network service and receive [i.e., directly call] the time period constraints for a snoozed tab); and 
displaying a page of text information according to the saved time period of the hidden information (See Fig. 12 step 1218 with [0055] present webpage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Furuichi to include the method of allowing the user to configure settings to filter/snooze in real time as taught by Barrus. Motivation to do so would be for real time and dynamic filtering of information as needed by the user instead of preconfigured filtering. 

As to dependent claim 15, it is rejected under similar rationale as claim 14 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 14 as cited above.

claim 17, Furuichi as modified teaches all the limitations of claim 1 as cited above.
Furuichi further teaches: wherein the text information comprises contents on a chat display interface of a chatting tool (See [0003] the invention is intended to be used for SNS site for conversations about a sporting event).

As to dependent claim 18, it is rejected under similar rationale as claim 17 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 17 as cited above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al. US 20150324959 A1, (hereinafter Furuichi) in view of Barrus et al. US 20170300183 A1, (hereinafter Barrus) in view of Scofield et al. US 20140302878 A1, (hereinafter Scofield) in view of Kay et al. US 20150220239 A1, (hereinafter Kay).

As to dependent claim 20, Furuichi as modified teaches all the limitations of claim 1 as cited above.
Furuichi as modified does not teach: wherein the preset operation is an operation set by the user.
Kay teaches: wherein the preset operation is an operation set by the user (See Fig. 4B with [0034] user can use the gui to assign key shortcuts to certain operations/actions of an application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Furuichi to include the key shortcut assignment (See Kay [0003]).

Response to Arguments
New claim objection is made necessitated by amendment.
Applicant’s amendments and arguments pertaining to the independent claims have been considered but are not found persuasive. Under broadest reasonable interpretation of the newly amended limitations, Barrus is found to be still teaching the amended limitation because operating systems are well known to preconfigure and are preprogrammed to set menu options as a particular shape, most commonly in rectangular form. See the rejection above for further elaboration. Thus the argument is not found persuasive.



Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171